Citation Nr: 0408727	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-06 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of neck 
injury.

2.  Entitlement to special monthly pension based on aid and 
attendance/housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 



INTRODUCTION

The veteran had active service from November 1962 to November 
1964.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the veteran did express an interest in having a hearing 
before the Board, after he was advised that a Board hearing 
would have to take place at the regional office (RO) in 
Cleveland, Ohio, or in Washington, DC, the veteran withdrew 
his request in March 2003, and requested that his file be 
forwarded to the Board.  

The Board further notes that while the RO has addressed the 
claim for entitlement to special monthly pension primarily 
based on the alleged need for aid and attendance, the Board's 
review of the May 2002 statement of the case reflects that 
the RO additionally addressed entitlement based on housebound 
status.  Consequently, the Board has recharacterized the 
issue on appeal to include the issue of entitlement to 
special monthly pension based on housebound status.


FINDINGS OF FACT

1.  A claim for service connection for residuals of neck 
injury was denied by an October 1988 rating decision, which 
was not appealed.

2.  The evidence submitted since the rating decision of 
October 1988 pertinent to the claim for service connection 
for residuals of neck injury is either cumulative or 
redundant, or does not bear directly and substantially on the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Entitlement to nonservice-connected pension benefits was 
established by a June 1997 rating decision, effective from 
August 1996, and the evidence does not reflect that the 
disabilities, which established entitlement to nonservice-
connected pension and those that the veteran has developed 
thereafter, render him so helpless as to be unable to care 
for himself and perform tasks incident to daily living; the 
evidence of record does not indicate that the veteran is 
bedridden or housebound.


CONCLUSIONS OF LAW

1.  The October 1988 rating decision that denied service 
connection for residuals of neck injury is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2003); 38 C.F.R. § 3.156 (2001); 38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. § 19.192 (1988).

2.  The criteria for a special monthly pension based on aid 
and attendance/housebound status have not been met. 38 
U.S.C.A. §§ 1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.351, 
3.352(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the application to reopen 
the claim for service connection for residuals of neck injury 
and the issue of entitlement to special monthly pension based 
on aid and attendance/housebound status have already been 
developed within the guidelines established by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA).  In this regard, with 
respect to the new and material claim, the record reflects 
that the RO has applied the version of 38 C.F.R. § 3.156 that 
was in effect at the time the veteran filed his application 
to reopen the claim in February 2001 (38 C.F.R. § 3.156 
(2001)).  Moreover, following the receipt of the veteran's 
application to reopen and claim for special monthly pension, 
and prior to the RO's initial adjudication of these matters 
in November 2001, a May 2001 letter clearly advised the 
veteran that he needed to submit new and material evidence in 
order to reopen his claim for service connection for neck 
injury, and defined material evidence as evidence that must 
bear directly and substantially upon the issue for 
consideration.  In addition, with respect to his claim for 
special monthly pension, the veteran was specifically advised 
that if current treatment records did not permit the RO to 
make a decision, an effort would be made to afford the 
veteran with an appropriate medical examination (which did in 
fact occur in October 2001).  Thus, the Board finds that this 
letter advised the veteran of the type of evidence needed to 
substantiate his claims, the evidence that the RO would 
obtain on his behalf, and the evidence the veteran still 
needed to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The record further reflects that the RO provided a 
July 2001 letter to the veteran requesting that he identify 
any additional private treatment records that would support 
his claims.  

In fact, after advising the veteran of the VCAA guidelines, 
the May 2002 statement of the case noted that treatment 
records received since the 1988 decision did not address the 
issue of any relationship to service and therefore was not 
considered new and material.  The May 2002 statement of the 
case also noted how the evidence that had been obtained did 
not support a finding that the veteran was either housebound 
or in need of the regular aid and attendance of another 
person.  

Thereafter, the March 2003 supplemental statement of the case 
similarly advised the veteran that additional recent 
treatment records still did not address the issue of a 
relationship between current neck disability and service, or 
satisfy the requirements for special monthly pension.

The Board further notes that there is no indication that 
there are any outstanding pertinent medical records or 
reports that have not been obtained or that are not otherwise 
sufficiently addressed in documents or records already 
associated with the claims file.  In addition, the Board 
observes that there is language in the VCAA which implies 
that a new and material claim is to be excluded from the duty 
to assist provisions of the statute until the claim is 
reopened.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development are required in 
this matter pursuant to the VCAA.




I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Residuals of Neck 
Injury 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2003).  However, as was noted earlier, that amendment 
applies only to claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  
Since this claim was received before that date (February 
2001), the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (2001).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

Based on the grounds stated for the denial in the October 
1998 rating decision, new and material evidence would consist 
of medical evidence showing a link between current disability 
of the neck and military service.  

In this regard, additional evidence received since the 
October 1988 rating decision includes various Department of 
Veterans Affairs (VA) and private treatment records over the 
period of May 1986 to September 2002, VA medical examination 
reports from March 1997 and October 2001, and various 
statements from the veteran in support of his claim.  

However, the Board has carefully reviewed the evidence 
received since the October 1988 rating decision with respect 
to the claim for service connection for residual of neck 
injury, and cannot conclude that such evidence constitutes 
new and material evidence to reopen the claim.  More 
specifically, the evidence received since the October 1988 
rating decision is not relevant or in any way probative as to 
whether there is any link between any current neck disability 
and service, or in the case of arthritis, a period of one 
year following service.  

The critical question for the purpose of reopening the claim 
for service connection for residuals of neck injury was and 
remains whether medical evidence has been submitted that 
reflects a link between current neck disability and service, 
not simply the existence of current neck disability such as 
degenerative joint disease, and the evidence received since 
the October 1988 rating decision still does not adequately 
address this fundamental question as to this claim.  The 
Board would further point out that while the treatment 
records may contain statements from the veteran identifying 
neck pain since 1962, as a lay person, the veteran's 
statements as to the existence of current disability 
associated with neck injury in service are of little or no 
weight.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case as 
to the claim for service connection for residuals of neck 
injury is not probative of this essential issue and thus is 
not material.  It is also not material because it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).


II. Entitlement to Special Monthly Pension Based on Aid and 
Attendance/Housebound Status

Increased pension is payable to a veteran by reason of need 
for aid and attendance or by reason of being housebound.  38 
U.S.C.A. § 1502 (West 2002); 38 C.F.R. § 3.351(a) (2003).

A veteran is considered to be housebound if he or she has a 
single permanent disability rated at 100 percent and either 
has an additional disability or disabilities independently 
ratable at 60 percent or more, or "is substantially confined 
to such veteran's house or immediate premises due to a 
disability or disabilities which it is reasonably certain 
will remain throughout the veteran's lifetime."  38 U.S.C.A. 
§ 1502(c) (West 2002); 38 C.F.R. § 3.351(d) (2003).

In this case the RO found in June 1997 that the veteran was 
unemployable due to his level of disability and his education 
and occupational background.  The veteran's disabilities 
consisted and continue to consist of service-connected 
residuals of a scar associated with the removal of a ganglion 
cyst on the right wrist, rated as noncompensable, service-
connected tinea pedis, rated as noncompensable, and 
nonservice-connected degenerative arthritis of the cervical 
spine and right ankle, rated as 20 percent disabling, 
residuals of left wrist injury, rated as 10 percent 
disabling, residuals of fracture of the left distal fibula, 
rated as 20 percent disabling, headaches, rated as 10 percent 
disabling, and cataracts, duodenal ulcer, and scar, nape of 
neck, each rated as noncompensable.  

With respect to the veteran's service-connected disabilities, 
the Board notes that October 2001 VA examination revealed 
that the veteran's right wrist scar was nontender, 
nonadherent, or otherwise not productive of any current 
disability.  In addition, examination of the skin of the feet 
did not reveal any fungal rash or tinea corporis.  
Consequently, the Board finds that noncompensable ratings are 
appropriate for each of these service-connected disabilities 
under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (in 
effect before and after August 2002).  In addition, the 20 
percent rating for nonservice-connected arthritis of the 
cervical spine and right ankle is found to be consistent with 
October 2001 VA medical examination findings of some 
limitation of motion of the cervical spine with moderate 
degenerative disc and joint disease, and full bilateral ankle 
range of motion with negative X-ray findings.  The Board also 
finds that the assignment of a 10 percent rating for 
nonservice-connected left wrist injury with limitation of 
motion is the highest rating available for limitation of 
motion of the wrist without ankylosis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2003), and the 20 percent 
rating for residuals of fracture of the left distal fibula is 
the highest rating for limitation of motion of the ankle 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2003).

The veteran did report headaches at the rate of twice a week, 
and while it is not clear that these are prostrating in 
nature, giving the veteran the benefit of the doubt, the 
Board will consider such disability to be 30 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2003).  

VA outpatient records for the period of May 2000 to April 
2001 reflect that in September 2000, it was noted that the 
veteran had mixed hearing loss in the right ear and a sensory 
hearing loss in the left ear.  The veteran had lost his 
hearing aid on the right and it was being replaced at this 
time.  In April 2001, examination revealed mild puffiness of 
the left posterior ankle, and minimal tinea between the toes.  
The impression was mild tinea pedis.  

VA aid and attendance examination in October 2001 revealed 
that while the veteran was wheeled into the examination room 
in a wheelchair, he was capable of rising from the chair and 
walking to and mounting the examining table without 
assistance.  The veteran indicated that he had been driven to 
the examination by his friend.  He denied that he was 
currently hospitalized or bedridden.  His best corrected 
vision was not worse than 5/200 in either eye and he was 
capable of reading his appointment letter at a distance of 20 
inches with either eye.  The veteran reportedly lived alone 
on the 10th floor of an apartment complex where he did some 
cooking for himself.  He further stated that he cleaned and 
performed all of the activities of daily living, noting that 
he was able to walk about his apartment and also from his 
apartment to the elevator to check his mail.  He also was 
able to go grocery shopping once every week or two, where he 
would be driven by a friend and would use an electric cart 
while in the store.  

The veteran denied any dizziness or loss of memory.  He did 
assert that his left leg would "jerk" on him two or three 
times daily, that he had periodic swelling in the left ankle 
from an injury in 1985, and that he had neck pain which he 
related to an operation in 1988 or 1991.  He also reported 
periodic stiffness in the neck and shoulder that would occur 
two or three times daily.  He further complained that his 
feet were out of alignment and that he had numerous calluses.  
He described having headaches at the rate of twice a week, 
after which he would take a Methadone pill and sleep for 
several hours.  The veteran had also developed numbness 
involving the upper extremities over recent years.  He was 
not currently employed and had not worked since 1988 or 1989.  

Physical examination revealed that the veteran held his neck 
in a position of right side bending.  The right arm was held 
with the elbow flexed, and the shoulder internally rotated, 
the hand supinated, and the fingers held in a claw-like 
posture with minimal flexure at the metacarpophalangeal 
(MCP), proximal interphalangeal (PIP), and distal 
interphalangeal (DIP) joints of the fingers, the thumb in 
opposition to the fingers.  The veteran's gait was noted to 
be abnormal with the sliding of the right foot forward with 
toes pointed straight ahead, followed by a step with the left 
foot with the use of a cane and then the sliding of the right 
foot to a point even with the left foot.  However, when 
walking 22 feet to a scale for height and weight measurement, 
the examiner noted that the veteran raised the right foot and 
advanced it forward without sliding it.  It was also noted 
that the veteran would always stand with his torso bent to 
the right, with the right arm locked in the previously 
described posture.  The examiner stated that the veteran was 
able to walk to and from the previously-mentioned scale with 
the benefit of a cane.

Examination of the upper extremities revealed a 2 centimeter 
scar over the dorsum of the right wrist consistent with a 
history of an incision of a ganglion cyst.  The scar was 
nontender, but the veteran complained of tenderness and pain 
with any motion of the wrist or fingers of the right hand.  
The veteran complained of numbness and paresthesias involving 
the right hand.  The examiner noted that range of motion of 
the extremity was made difficult by the veteran's refusal to 
cooperate.  The veteran indicated that he was fully capable 
of self feeding, dressing, undressing, bathing, shaving, and 
performing his toileting.  Examination of the lower 
extremities revealed that the veteran was capable of 
standing, ascending, and descending the examination table.  
It also revealed the veteran's myoclonic jerks on three 
occasions, which were described as a patterned, volitional, 
and with partial extension at the knee with flexion at the 
hip so that in the seated position, the knee was raised 
slightly from the table and foot elevated to approximately 45 
degrees from the horizontal.  There were no significant 
callous formations of either foot, ankles had full motion 
range, and there was minimal soft tissue thickening at the 
lateral aspect of the left ankle.

With respect to the spine, trunk, and neck, it was noted that 
the veteran refused to extend, flex or rotate the neck or low 
back.  With gentle urging, the examiner indicated that the 
cervical spine was brought to neutral, however, the veteran 
increased his right side bending through the lumbar spine to 
compensate for this correction.  No deformity was noted in 
the thoracic spine.  It was noted that the veteran's 
posturing of his neck, shoulder, and low back prevented 
detailed evaluation of range of motion of these regions.  The 
veteran was observed to walk in excess of 40 feet without 
assistance of a cane or other person.  The veteran reiterated 
that he left his apartment on a daily basis to check mail and 
several times weekly for various errands and shopping.  X-
rays were interpreted to reveal no significant abnormalities 
of the ankles or wrists.  X-rays of the cervical spine 
suggested moderate degenerative disc and joint disease.  

The diagnosis was multiple physical complaints with 
nonsupportive objective findings.  The examiner commented 
that there was an inconsistent pattern of shoe wear with one 
pair of shoes carried in by the veteran to demonstrate 
extreme wear on the lateral aspect of the heel and sole with 
no wear at the center point at the rear of the heel, and 
evidence suggesting intentional abrasion of the lateral 
aspect of the shoe as opposed to sandals that were worn by 
the veteran which showed no significant wear in a similar 
pattern.  The examiner also again noted the veteran's 
volunteer posturing of the right upper extremity with 
nonanatomic distribution of numbness and paresthesias in the 
right upper extremity.  

VA treatment records for the period of June to September 2002 
reflect that in June 2002, the veteran reported right-sided 
neck pain since 1962 while in the military.  He further 
indicated that it became worse after a 1992 surgery that 
involved the removal of a cyst.  The assessment was that the 
veteran had chronic cervical problems stemming from severe 
protective positioning.  In August 2002, the veteran reported 
that his neck was not getting any better, noting that it was 
still "stuck" in a right lateral lean position.    

Thus, based on the above, the Board finds that the most 
disabling disabilities would be the veteran's nonservice-
connected cervical degenerative disc and joint disease, his 
residuals of fracture of the left distal fibula, his 
bilateral wrist disability, and headaches.  However, the 
Board further finds that not one of these disabilities are 
ratable at 100 percent, and treatment records do not reflect 
any significant increase in symptomatology with respect to 
any of these disabilities that would justify a significant 
increase in evaluation.  (While the Board has considered 
entitlement to a 30 percent for headaches, the highest rating 
for headaches is 50 percent, and this is clearly not shown.)  
Consequently, the Board finds that the veteran is not 
eligible for increased special monthly pension on the basis 
of housebound status, as a preponderance of the evidence is 
against the finding of a permanent disability rated at 100 
percent.  38 C.F.R. § 3.351(d) (2003). Moreover, even if the 
Board were to rate the veteran's cervical spine disability 
with as both permanent and 100 percent disabling, it would 
still be questionable whether the veteran's left distal 
fibula disability, wrist disability, and headaches together 
with the veteran's remaining disabilities would be productive 
of symptoms warranting a 60 percent or greater evaluation and 
the evidence does not support a finding that the veteran is 
substantially confined to his house or immediate premises.  
Most importantly, the October 2001 VA aid and attendance 
examiner specifically found that the veteran was able to walk 
back and forth from his apartment on a daily basis without 
assistance and the evidence indicates that while the veteran 
may not drive due to his disabilities, the veteran is at 
least somewhat ambulatory with the use of a cane, and is 
otherwise not confined to his home or immediate premises.

In addition, while a special monthly pension may also be 
payable to a veteran otherwise entitled to nonservice-
connected disability pension if the veteran's overall 
disability picture results in the need for the regular aid 
and attendance of another person, to be able to qualify for 
special monthly pension benefits based on the need for 
regular aid and attendance, it is required that an individual 
be helpless or so nearly helpless as to require the regular 
aid and attendance of another person.  38 C.F.R. § 3.351(b) 
(2003).  The regulations further provide that aid and 
attendance are needed if an individual is blind or nearly 
blind, or is a patient in a nursing home because of any 
mental or physical incapacity, or if the evidence otherwise 
establishes a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(c) (2003).

The evidence of record does not reveal that the veteran is a 
patient in a nursing home or that he is blind or nearly blind 
for special monthly pension purposes.  However, it remains 
for consideration whether the evidence of record establishes 
a factual need for aid and attendance.  38 C.F.R. § 
3.351(c)(3) (2003).  Such determinations as to the need for 
aid and attendance must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a) 
(2003).  Under this regulation, consideration is to be given 
to such conditions as: the inability of the veteran to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; the frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; the inability of the veteran to feed 
himself/herself through loss of coordination of upper 
extremities or through the veteran's extreme weakness; the 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the veteran from hazards or dangers 
incident to his/her daily environment.  "Bedridden" will be a 
proper basis for the determination, and is defined as that 
condition which, through its essential character, actually 
requires that the veteran remain in bed, not simply that the 
veteran has voluntary taken this action or a physician has 
recommended it.

With respect to the need for regular aid and attendance, the 
Board would first note that the veteran is clearly not 
bedridden, and that therefore the need for regular aid and 
attendance may not be established on this basis.  Moreover, 
with respect to the alternative criteria for establishing the 
need for regular aid and attendance, the Board recognizes 
that the October 2001 aid and attendance examiner 
specifically found, and for the most part the veteran 
apparently agreed, that the veteran was able to dress or 
undress himself, clean himself, did not identify a frequent 
need for the adjustment of any special prosthetic or 
orthopedic appliances, was able to feed himself, was able to 
attend to the wants of nature, and did not exhibit physical 
or mental incapacity which required daily assistance to 
protect the veteran from hazards or dangers incident to his 
daily environment.  In fact, with the exception of the need 
to have someone periodically drive his car, the Board finds 
that the evidence reflects that despite the veteran's 
disabilities, he is currently able to successfully function 
in his daily environment without the need of someone to 
assist him.  Accordingly, the Board finds that a 
preponderance of the evidence is against a finding that the 
veteran is housebound or in need of regular aid and 
attendance, and that the veteran is therefore not entitled to 
special monthly pension based on aid and 
attendance/housebound status under 38 C.F.R. § 3.351.


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for residuals 
of neck injury is denied.

Entitlement to special monthly pension based on the need for 
aid and attendance/housebound status is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



